OPINION — AG — SUBSTANTIAL COMPLIANCE WITH THE PROVISIONS OF 70 O.S. 1961, 16-3 [70-16-3], MAY BE ACCOMPLISHED BY AN AFFIDAVIT SUCH AS THE ONE FURNISHED YOU BY MCGRAW HILL COMPANY, INC., IF SAID AFFIDAVIT IS MADE MORE COMPREHENSIVE IN SCOPE TO INCLUDE THE FOLLOWING: (1) AFFIANT SHOULD BE AN OFFICER OF THE CORPORATION WHO IS FAMILIAR WITH THE AFFAIRS OF SUCH CORPORATION, INCLUDING THE OWNERSHIP OF ITS STOCK. (2) AFFIANT SHOULD INCLUDE A DETAINED LIST OF ALL INDIVIDUALS, CORPORATIONS, TRUSTS, FUNDS, ETC., OWNING MORE THAN ONE PERCENT OF THE STOCK OF SAID CORPORATION; AND A DETAILED DESCRIPTION OF THE CORPORATE STOCK STRUCTURE; IF SAID CORPORATION IS A WHOLLY OWNED SUBSIDIARY OF ANOTHER CORPORATION, THE SAME INFORMATION ABOUT THE PARENT COMPANY. (3) AFFIANT SHOULD STATE AND AGREE, IN ADVANCE, TO MAKE A COMPLETER LIST OF ALL STOCKHOLDERS OF THE CORPORATION, AS OF ANY RELEVANT DATE OF ITS PARENT COMPANY, IF ANY, AVAILABLE, AT ANY GIVEN TIME, UPON REQUEST OF AN RESPONSIBLE OFFICIAL OF THE STATE OF OKLAHOMA. (4) AFFIANT SHOULD STATE THAT HE HAS CHECKED THE STOCK RECORDS OF THE CORPORATION, AND ITS PARENT COMPANY, IF ANY, AND THAT NO MEMBER OF THE STATE TEXTBOOK COMMITTEE, STATE TEXTBOOK DIRECTOR, OR ANY EMPLOYEE OF THAT OFFICE IS THE OWNER OF ANY INTEREST OR SHARE IN SUCH PUBLISHING COMPANY. (5) AFFIANT SHOULD STATE WHETHER OR NOT, THE CORPORATION, OR ITS PARENT COMPANY, IF ANY, OWNS ANY SHARE OR INTEREST IN ANY OTHER TEXTBOOK PUBLISHING COMPANY; AND WHETHER, OR NOT, ANY STOCKHOLDER OF THE CORPORATION, OR ITS PARENT COMPANY, IF ANY, OWNS ANY STOCK OR INTEREST IN ANY OTHER PUBLISHING COMPANY, IF SUCH FACT CAN BE ASCERTAINED, AND IF SUCH                   CANNOT BE ASCERTAINED WITH REASONABLE DILIGENCE AFFIANT SHOULD SO STATE. (6) AFFIANT SHOULD LIST THE NAME AND ADDRESS OF EVERY COMMITTEE, PUBLIC OFFICIAL OR INDIVIDUAL IN OKLAHOMA WHO HAS BEEN FURNISHED, WITHIN THE LAST TWELVE (12) MONTHS, ANY COPY OF THE TEXTBOOK OR TEXTBOOKS, OR ANY EDITION THEREOF, INCLUDED IN THE BID, TOGETHER WITH THE NUMBERS AND TITLES THEREOF FURNISHED TO EACH RECIPIENT. (W. J. MONROE)